Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It  is  not  clear  that the   volume  percentage  of   the  components  is  based  on  what?
The term "about” in claims 1 and 16-17 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "approximately" in claims 3, 13, and 17 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6011097, in view of US2996397.
Regarding claim 1, US6011097 discloses a medium comprising  at  least  one   dry  oil, a polymerized drying oil,  and an oil solvent. Any suitable pigments, dyes or 
The drying oil can be any suitable drying oil utilized for painting, such as drying oils from plant or vegetable seeds. As suitable drying oils there may linseed oil, poppy seed oil, hempseed oil, walnut oil, tung oil, safflower oil, soya bean oil, pariela oil, orticica oil, candlenut oil, sunflower oil, tallow oil, tobacco seed oil, and the like and mixtures thereof Preferred as a drying oil of this invention are linseed oil, poppy seed oil, hempseed oil, walnut oil, tung oil and mixtures thereof. Especially preferred is linseed oil as the raw drying oil and polymerized linseed oil as the polymerized drying oil(col.2, lines 15-25). 
The medium can be thinned with an essential oil solvent or a suitable alcohol solvent. While the amount of solvent that may be mixed with the essentially homogenous admixture of raw drying oil and polymerized drying oil may vary quite widely over any suitable range, generally the weight ratio of essentially homogenous admixure to solvent will range from about 10:1 to about 1:2, preferably about 1:1.  The suitable essential oil solvent is preferably mineral spirits (col.3, lines 25-30). The  density  of  the  mineral  oil  in  general  is  a  little  bit  lower  than  the  density  of  the  drying  oil and polymerized  drying  oil. Volume  can  be  obtained  by  dividing  mass   with density,  thus  the prior  art’s  composition overlaps with  the  claimed volume  percentage.
But  it  is  silent  about the  volume  ratio  of  the  first  colorant  to  the  second colorant.

Thus,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to  use  suitable  amount  of  the  pigments  mixture  in the  composition  disclosed  by  US6011097,  motivated  by the  fact  that the prime color  pigment can be used singly or mixed in varying proportions to provide a satisfactory range of color bases for formulating a gamut of custom colors include red iron oxides, such as Venetian Red and Indian Red, ferrite yellow, raw and burnt umber, raw and burnt siennas, French ochre, and et al.1-6( col. 1,  lines  9-10; col.3,  lines 33-40).  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over combined teaching of US6011097 and US2996397, further  in  view  of US5320670.
Combined teaching of US6011097 and US2996397 discloses the  composition  set  forth  above. But it is silent about using  boiled  linseed oil.
US5320670 discloses that it was discovered that when using boiled linseed oil, the pigment can more easily bond with the paint base making a superior quality and brilliant color paint (col. 4, lines 59-60).
Thus,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to  use  boiled linseed  oil  in the  composition  disclosed  by  US6011097,  motivated  by the  fact  that US5320670 discloses that it was discovered that when using boiled linseed oil, the pigment can more easily bond with the paint base making a superior quality and brilliant color paint (col. 4, lines 59-60).
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2052391. 
Regarding claims 1 - 6, US2052391 discloses a composition set  for below.

    PNG
    media_image1.png
    170
    393
    media_image1.png
    Greyscale


Since the claimed volume percentage  can  be  based  on  the  total  volume  of  the  solvent and oil,  it appears that  the prior art discloses  at  least the close volume  percentage  of  the  mineral  spirits  and  the oil  after  converting  the  mass percent  to  volume  percent( volume=mass/density). It appears that the superfine silica volume is about the twice volume of the zinc chromate. 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "close" ranges, close ranges have been held to establish prima facie obviousness (MPEP 2144.05). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. . "[W]here the general 

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190084182.
Regarding claims 1-7, US20190084182 discloses a  composition for  wood comprising copper  compounds,  carrier  solvents such  as   mineral spirits with  low  aromatic  content, linseed oil, olive oil and Tung oil ([0047 and  0076]), the anti-weathering agents  pigments such as zinc oxide, zinc sulfide, iron oxide, carbon black, titanium dioxide([0066]).  
Although US20190084182 is  silent  about the  volume  content   of  the  oils  and mineral oil,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date of  the  instant  application to  use   the  desired solvent  carrier volume  content  to minimize odor and reduce health concern and  it  has  been  found  that low aromatic hydrocarbon solvents can facilitate the wetting/dispersing of copper compounds during the milling process and maintain particle stability during storage and during vacuum/pressure treating process([0038]). Similarly, it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date of  the  instant  application to  use the  desired  pigment ratio  to  obtain  the  desired anti-weather  result([0066]). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them .
 Claims 7 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190084182, further in view of US3837875.
US20190084182 discloses a  composition for  wood comprising copper  compounds,  carrier  solvents such  as   mineral spirits with  low  aromatic  content, linseed oil, olive oil and Tung oil ([0047 and  0076]), the anti-weathering agents  pigments such as zinc oxide, zinc sulfide, iron oxide, carbon black, titanium dioxide([0066]).  
Although US20190084182 is  silent  about the  volume  content   of  the  oils  and mineral oil,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date of  the  instant  application to  use   the  proper volume  content   to minimize odor and reduce health concern and  it  has  been  found  that low aromatic hydrocarbon solvents can facilitate the wetting/dispersing of copper compounds during 
US20190084182 discloses the  composition  set  forth  above,  But  it  is  silent  about the  linseed  oil  is  boiled  linseed oil.
 However, US3837875 discloses using boiled linseed oil  preserving wood (col.1, lines  13-15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731